Carley, Judge,
concurring specially.
I must reluctantly concur in the conclusion of the majority that the trial court did not err in dismissing the appeal for failure to pay *109costs. The statutory authorization for the trial court’s dismissal for nonpayment of costs is found in the following portion of OCGA § 5-6-48 (c): “[t]he trial court may order the appeal dismissed where there has been an unreasonable delay in the transmission of the record to the appellate court, and it is seen that the delay was inexcusable and was caused by the failure of a party to pay costs in the trial court or file an affidavit of indigence; provided, however, that no appeal shall be dismissed for failure to pay costs if costs are paid within 20 days (exclusive of Saturdays, Sundays, and legal holidays) of receipt by appellant of notice, mailed by registered or certified mail, of the amount of costs.” (Emphasis supplied.) As indicated by the majority opinion, the determination of the appropriateness of the trial court’s dismissal of the appeal is dependent upon the construction afforded the above emphasized language. While, as stated, I must concur in the result, I do not agree with the analysis of the majority.
After careful study and reflection, including a review of the legislative history of the amendment which added the above emphasized language, I am of the opinion that the only basis for affording appellant relief by virtue of the aforesaid emphasized language would be to construe said language as if it had been written as follows: “Provided, however, that no appeal shall be dismissed for failure to pay costs unless the costs have not been paid within 20 days (exclusive of Saturdays, Sundays, and legal holidays) of receipt by appellant of notice, mailed by registered or certified mail, of the amount of costs.” If the language could be construed as aforesaid, the appeal could not have been dismissed because it would be impossible to show that costs were not paid within 20 days of receipt of notice mailed by certified or registered mail, there never having been any certified or registered mailing in this case. However, as phrased, the emphasized language must be construed as meaning that an appellant can be absolutely positively protected if, but only if, the clerk gives notice of the amount of costs by certified or registered mail and the appellant pays the costs within 20 days from his receipt of such notice. However, if, as in this case, the clerk does not utilize registered or certified mail, the “saving” proviso favorable to appellant is never activated.
Although I must acquiesce in the construction of the statute as mandated by the application of the rules of statutory construction, I regret that this decision will remove any incentive for any clerk of any trial court in this state to utilize the more expensive method of certified or registered mail in order to transmit the bill of costs. The reason I regret such effect of this decision is that, in my opinion, the utilization of registered or certified mail was very important to the legislature. The “proviso” language which we are construing was added to the Appellate Practice Act by Georgia Laws 1978, p. 1986. A review of the Senate and House Journals indicates that this legisla*110tion originated as Senate Bill No. 444. The actual act adopted by the legislature containing the language in the present statute was the Senate Judiciary Committee’s substitute to original Senate Bill 444. Ga. Senate Journal Reg. Session 1978, p. 756. As originally introduced into the Senate, the language proposed to be added by the bill was as follows: “Provided however, that no appeal shall be dismissed for failure to pay costs if costs are paid within 10 days (exclusive of Saturdays, Sundays, and legal holidays) of notice to the appellant of the amount of costs.” (S.B. 444 as originally introduced.) However, the Senate Judiciary Committee changed the bill by substituting 20 days for the 10 days originally proposed and by changing the language so as to allow appellant to avoid dismissal if costs were paid within the 20 days “of receipt by the appellant of notice, mailed by registered or certified mail, of the amount of costs.” (Emphasis supplied.) As originally introduced, there was no requirement of mailing by registered or certified mail and no necessity of “receipt” by the appellant. These requirements were specifically added by the Judiciary Committee, and approved by the full Senate, and the full House. Thus, although I believe that the General Assembly placed great emphasis upon the requirement that the notice of the amount of costs be mailed by registered or certified mail, the language of the statute can only be interpreted as making such method of mailing important in the limited circumstance wherein the clerk elects to utilize certified or registered mail and the appellant pays costs within 20 days of the date of his receipt of such notice. For these reasons, I must concur with the judgment affirming the trial court.
Decided February 5, 1986
Rehearing denied March 5, 1986
Philip C. Smith, for appellant.
Elliott R. Baker, for appellee.